Exhibit 10.1

Summary of Director Compensation

 

Director Category (applicable to non-employee directors)

   Annual
Retainer    Compensation
per Meeting
(in-person
only)    Number of
Annual Stock
Options*  

Board Members

   $ 20,000    $ 1,000    20,000/10,000 (1)

Audit Committee Members (excluding Chairman)

   $ 2,500      None    None  

Audit Committee Chairman

   $ 25,000      None    None  

Compensation Committee Members (including Chairman)

   $ 2,000      None    None  

Nominating and Corporate Governance Committee Members (including Chairman)

   $ 2,000      None    None  

--------------------------------------------------------------------------------

* Applicable to all non-employee directors.

 

(1) If such option is the first option a director has received from the Company
for his or her services as a Board member (the “Initial Grant”), then such
option will be for 20,000 shares of the Company’s common stock and the shares
subject to such option will vest over four (4) years, with 25% of the shares
subject to such option vesting upon the one (1) year anniversary of the date of
the grant of such option, and 1/48 of the shares subject to such option vesting
monthly thereafter.

If such option is not the Initial Grant, then such option will be for 10,000
shares of the Company’s common stock. If such option is not an Initial Grant,
then 1/48 of the shares subject to such option would vest monthly over four
(4) years.